 
Exhibit 10.38
 
YOUNGEVITY INTERNATIONAL, INC.
 
INCENTIVE STOCK OPTION AGREEMENT
 
 
                                                                      



Name of Option Holder
No.                                                    

 
 

                                                                      

 
Total Number of Shares Subject to Option
Date:                                                 


 
$                                                                    

Exercise Price Per Share
 
INCENTIVE STOCK OPTION granted by Youngevity International, Inc., a Delaware
corporation, (the “Company”) to the above-named option holder (the “Optionee”)
an employee of the Company or one of its subsidiaries, pursuant to the Company’s
2012 Stock Option Plan (the “Plan”), the terms of which are incorporated herein
by reference and which, in the event of any conflict, shall control over the
terms contained herein.
 
1. Grant, Vesting and Expiration of Option.
 
Subject to the vesting schedule below, the Company hereby grants to the Optionee
an option to purchase on the terms herein provided a total of the number of
shares of common stock of the Company (the “Common Stock”) set forth above, at
an exercise price per share as set forth above.
 
This Option may be exercised only with respect to the portion thereof that is
vested in the Optionee. The Optionee’s right to exercise this option shall
become vested in accordance with the following vesting schedule:
 
This option shall expire and shall not be exercisable upon the earlier of: (i)
Ten (10) years after the date of this Agreement; or (ii) three (3) months after
the Optionee’s termination of employment with the Company.
 
2. Stock to be Delivered.
 
Stock to be delivered upon the exercise of this option may constitute an
original issue of authorized stock or may consist of treasury stock.
 
The Company may, in its sole discretion, determine not to issue or deliver any
certificates for shares of Common Stock pursuant to the exercise of this Option
prior to (i) the completion of any registration or other qualification of such
shares under any federal or state law or regulation, or the maintaining in
effect of any such registration or other qualification which the Company shall,
in its reasonable discretion upon the advice of counsel, determine to be
necessary or advisable; and (ii) the obtaining of any other consent approval, or
permit from any state or federal governmental agency which the Company shall, in
its reasonable discretion upon the advice of counsel, determine to be necessary
or advisable.
 
 

 
 
Unless the shares of Common Stock to be acquired pursuant to the exercise of the
Option shall have been registered under the U.S. Securities Act of 1933, as
amended (the "Securities Act"), prior to such exercise, each notice of the
exercise of the Option shall include a representation that any of the Option
shares purchased shall be acquired for investment only and not with a view to,
or for sale in connection with, any public distribution, and that any subsequent
resale of any of such shares either shall be made pursuant to a registration
statement under the Securities Act which has become effective and is current
with regard to the shares being sold, or shall be made pursuant to an exemption
from registration under the Securities Act. In addition, the certificates
representing such shares shall bear a legend in substantially the following
form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, (THE "ACT") OR ANY STATE SECURITIES OR "BLUE
SKY" LAWS, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT IN COMPLIANCE WITH SUCH ACT AND ANY APPLICABLE STATE SECURITIES OR "BLUE
SKY" LAWS.
 
3. Exercise of Option.
 
Each election to exercise this option shall be in writing, signed by the
Optionee or by the person authorized to exercise this option under paragraph 9
hereof, and delivered or mailed to the Chief Financial Officer of the Company at
its principal office, 2400 Boswell Road, Chula Vista, CA 91914 accompanied by
this certificate.
 
In the event an option is exercised by the executor or administrator of a
deceased Optionee, or by the person or person to whom the option has been
transferred by the Optionee's will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver stock
thereunder unless and until the Company is satisfied that the person or person
exercising the option is or are the duly appointed executor or administrator of
the deceased Optionee or the person to whom the option has been transferred by
the Optionee's will or by the applicable laws of descent and distribution.
 
4. Payment for and Delivery of Stock.
 
Payment in full by a certified or bank check shall be made for all shares of
which this option is exercised at the time of such exercise, and no shares shall
be delivered until such payment is made.
 
The Company shall not be obligated to deliver any stock unless and until all
applicable Federal and state laws and regulations have been complied with, or in
the event the outstanding common stock is at the time listed upon the Nasdaq
SmallCap Market or any stock exchange, unless and until the shares to be
delivered have been listed, or authorized to be added to the list by the Nasdaq
SmallCap Market or the exchanges where it is listed, unless and until all legal
matters in connection with the issuance and delivery of the shares have been
approved by counsel for the Company. The Optionee shall have no rights as a
shareholder until the stock is actually delivered to him.
 
5. Exercise of Option.
 
Each election to exercise this option shall be in writing, signed by the
Optionee or by the person authorized to exercise this option, and delivered or
mailed to the Treasurer of the Company at its principal office, at its office at
2400 Boswell Road, Chula Vista, CA 91914 accompanied by this certificate.
 
In the event an option is exercised by the executor or administrator of a
deceased Optionee, or by the person or person to whom the option has been
transferred by the Optionee's will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver stock
thereunder unless and until the Company is satisfied that the person or person
exercising the option is or are the duly appointed executor or administrator of
the deceased Optionee or the person to whom the option has been transferred by
the Optionee's will or by the applicable laws of descent and distribution.
 
 

 
 
6. Payment for and Delivery of Stock.
 
Payment in full by a certified or bank check shall be made for all shares of
which this option is exercised at the time of such exercise, and no shares shall
be delivered until such payment is made.
 
The Company shall not be obligated to deliver any stock unless and until all
applicable Federal and state laws and regulations have been complied with, or in
the event the outstanding common stock is at the time listed upon the Nasdaq
SmallCap Market or any stock exchange, unless and until the shares to be
delivered have been listed, or authorized to be added to the list by the Nasdaq
SmallCap Market or the exchanges where it is listed, unless and until all legal
matters in connection with the issuance and delivery of the shares have been
approved by counsel for the Company. The Optionee shall have no rights as a
shareholder until the stock is actually delivered to him.
 
7. Non-transferablility of Option.
 
This option may not be transferred by the Optionee otherwise than by will or the
laws of descent and distribution, and during the Optionee's lifetime this option
may be exercised only by him.
 
8. Changes in Stock.
 
In the event of a stock dividend, split-up, combination of shares,
recapitalization, merger in which the Company is the surviving corporation or
other similar capital change, or in the event of a spin-off or other significant
distribution of stock or property by the Company to its shareholders, the number
and kind of shares of stock of the Company covered by this option, the option
price and other relevant provisions shall be appropriately adjusted by the Board
of Directors of the Company whose determination shall be binding on all persons.
 
In the event of a consolidation or merger in which the Company is not the
surviving corporation, or in the event of complete liquidation of the Company,
this option shall thereupon terminate, provided that the Board of Directors
shall, at least twenty days prior to the effective date of any such
consolidation or merger, either (a) make this option immediately exercisable, or
(b) arrange to have the surviving corporation grant to the Optionee a
replacement option on terms which the Board determines to be fair and
reasonable.
 
9. Continuance of Employment.
 
This option shall not be deemed to obligate the Company or any subsidiary to
retain the Optionee in its employ for any period.
 
10. Retirement.
 
If pursuant to the retirement policy of the Company or any subsidiary, the
Optionee shall be retired in good standing from the employ of the Company or its
subsidiaries prior to the expiration of an option because of age (including
early retirement), this option shall terminate on the ninetieth (90th) day after
such retirement and the Optionee may exercise this option prior to such time but
only to the extent to which he was entitled immediately prior to such
retirement. Nothing herein shall be construed as extending the exercisability of
this option to a date more than Ten (10) years after the date this option is
granted.
 
11. Disability.
 
In the event of termination of employment of the Optionee because of disability,
this option shall terminate one year after such termination and the Optionee may
exercise this option prior to such time but only to the extent to which he was
entitled immediately prior to such termination because of disability. Nothing
herein shall be construed as extending the exercisability of this option to a
date more than Ten (10) years after the date this option is granted.
 
 

 
 
12. Death.
 
In the event of the death of the Optionee while employed by the Company or
within ninety (90) days after his retirement in good standing because of age or
disability, this option shall be exercisable within one (1) year of his death,
provided the option does not expire by its terms prior to that date, by the
executor, administrator or other legal representative of the estate of the
deceased Optionee or the person or persons to whom the deceased Optionee's
rights under the option shall pass by will or the laws of descent and
distribution but only to the extent the deceased Optionee was entitled to
exercise this option immediately prior to his death. Nothing herein shall be
construed as extending the exercisability of this option to a date more than Ten
(10) years after the date this option is granted.
 
13. Provisions of the Plan and Section 422A of the Internal Revenue Code.
 
This certificate incorporates by reference the terms of the Plan and of Section
422A of the Internal Revenue Code of 1986, as amended, and is subject to the
provisions thereof. The Plan and the options granted pursuant to this
certificate are intended to comply with Section 422A of the Internal Revenue
Code of 1986, as amended and all of the regulations issued pursuant thereto.
This certificate shall be construed in accordance with the Plan, said Section
422A and the regulations issued thereunder and any provision of this certificate
held to be inconsistent therewith shall be severable and of no force or effect.
 
14. Provisions of the Plan.
 
This certificate incorporates by reference the terms of the Plan and is subject
to the provisions thereof. This certificate shall be construed in accordance
with the Plan and any provision of this certificate held to be inconsistent
therewith shall be severable and of no force or effect.
 
IN WITNESS WHEREOF, Youngevity International, Inc., has caused this certificate
to be executed by a duly authorized Member of the Board of Directors. This
option is granted at the Company's principal executive office, on the date
stated above.
 
 
 
By: _______________________________
 

       Member of the Board of Directors

 

  

 
 

 
 
RECORD OF PARTIAL EXERCISE
 
Please do not write in these spaces. Entries will be made by the Company upon
partial exercise.
 
 
 
 
 
 
NUMBER OF SHARES
PURCHASED UNDER OPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATE OF EXERCISE
 
 
 
OFFICIAL SIGNATURE
 

 
 
 
 
